DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16, 25-26 and 33-34 objected to because of the following informalities:  
In Claim 16, line 2, the word “flown” should be amended to read “flowed.”
In Clam 25, line 3, the word  “flow” should be amended to read “flowed.”
In Clam 25, last line, the word  “flow” should be amended to read “flowed.”
In Clam 26, line 3, the word  “flow” should be amended to read “flowed.”
In Claim 33, lines 8 and 11, the word “position” should be amended to read “positioned.”
In Claim 34, lines 6 and 9, the word “position” should be amended to read “positioned.”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "216” (Fig. 2A, air inlet sensor, see [067] of Clean Specification filed 3/18/2020) and "232" (Fig. 2B, holding heater, see [070] of Clean Specification) have both been used to designate the same feature.  It is noted that reference number “232” is first described with reference to Fig. 2C.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “232” has been used to designate both a “holding heater’ (see [070],[074],[102],[105],[110]) and an “air inlet sensor” (see [102]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites the limitation “wherein the first heater surrounds the chamber.”  However, Claim 15 depends ultimately from Claim 1, which requires the first heater to be in the bottom of the chamber.  It is not clear how the first heater is configured to be in the bottom of the chamber and also surrounds the chamber.

International Search Report
CHINA TOBACCO CHUANYU IND CO (CN 104095291A) and BLELOCH (US 2016/0320116) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/IB2017/000062, to which the instant application is related although priority is not claimed.

Claim Rejections - 35 USC § 103
Claim 33 is rejected under 35 U.S.C. 103 as unpatentable over Yonenaga et al (US 2011/0210117).
The Examiner notes that the claim is to a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause one or more processors to perform operations comprising: using a first heater to heat to a basic temperature, using a second heater and a third heater to heat to a processing temperature (which may be the same or different than the basic temperature).  The positioning of the heaters, what materiel(s) they heat and whether a first air inlet and a second air inlet are in fluid communication with a mouth piece are not controlled by the instructions executed by the processor or by the non-transitory computer-readable medium.  The claim is thus directed to a non-transitory computer-readable medium storing instructions that, when executed by one or more processor, cause one or more processors to control the operation of three separate heaters.
Yonenaga et al discloses a hard disk drive (non-transitory computer-readable medium) storing programs (instructions) [0056] that, when executed by a CPU, cause controllers (one or more processors) to control the temperatures of each of a plurality of inductively heated susceptors 112 (heaters) independently to a predetermined level ([0057]-[0059],[0040],[0048]-[0049]), the plurality being at least three heaters (Fig. 1).

Allowable Subject Matter
Claims 10-14, 16-17, 24-32 and 34 are allowable over the prior art.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  CN-104095291A and Yonenaga et al (US 2011/0210117) are the nearest prior art.  
CN-104095291A (machine translation included) discloses a tobacco smoking system comprising a chamber for heating smokable material, three heaters located at top, middle and bottom of the chamber, and an air inlet in communication with a mouth piece.  Air enters the chamber from the air inlet, mixes with aroma from heating the tobacco in the chamber and exits to the mouth piece.  CN-104095291A fails to disclose heating the tobacco to a basic temperature with a first heater positioned in the bottom of the chamber, heating air flowing through first and second air inlets connected to the top of the chamber with second and third heaters positioned in the first and second air inlets, respectively, and heating the tobacco to a processing temperature with the heated air.
Yonenaga et al discloses a heat treatment apparatus comprising a chamber to hold a material to be treated, a plurality of heaters positioned from top to bottom of the chamber, a gas inlet, a gas exhaust outlet.  The heaters are individually controlled by a CPU to desired temperatures to process the material to be treated.  Yonenaga et al fails to disclose heating the tobacco material to a basic temperature with a first heater positioned  in the bottom of the chamber, heating air flowing through first and second air inlets connected to the top of the chamber with second and third heaters positioned in the first and second air inlets, respectively, and heating the tobacco to a processing temperature with the heated air.
The prior art fails to disclose or fairly suggest method as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748